Brian J. Boquist
17080 Butler Hill Road
Dallas, Oregon 97338
Phone: 503-623-7663
Email: boquist@aol.com



                   ORGINAL FILING ATTACHMENT #1
                             26 July 2019

                         Case No. -6:19-cv-01163-MC
                                    ------

              COMPLAINT FOR DECLARATORY AND
                    INJUNCTIVE RELIEF

                                 36 Pages




                                                      \
DocuSign Envelope ID: 4CEC3DBA-AF7D-40FA-9FA0-495BEF3A5029
Chair:                                                                                                              Members:
     Sen. Floyd Prozanski                                                                                              Sen. James Manning, Jr.
                                                                                                                       Sen. Laurie Mannes Anderson
Staff:                                                                                                                 Sen. Alan Olsen
         Brett Hanes, LPRO Interim Director
         Patsy Wood, Assistant




                                                              80 th LEGISLATIVE ASSEMBLY
                                                        SENATE SPECIAL COMMITTEE ON CONDUCT
                                                                         State Capitol
                                                                  900 Court St. NE, Rm. 453
                                                                      Salem, OR 9730 I
                                                                        503-986-1515
                                                                     FAX 503-986-0545

                    July9,2019

                    Senator Boquist,

                    As you know, the Special Committee on Conduct met yesterday to consider the interim finding and
                    recommendation of outside counsel, Brenda Baumgart, dated June 25, 2019. The Committee wants to
                    thank you for attending and providing it with your written statement.

                    During the work session, the committee discussed the interim finding and recommendation and what
                    measures would be sufficient to ensure that the branch is taking prompt, remedial, and effective steps to
                    ensure that during the pendency of the investigation we are doing everything we can to ensure that
                    employees, members, lobbyists, the public (anyone who is involved in this situation in any way-
                    reporter, formal complainant, or witness) will not be subjected to ongoing or additional threats of
                    violence, actual violence, intimidation, or a hostile work environment.

                    To this end, the following recommendation was made and unanimously supported by the members of the
                    Senate Special Committee on Conduct:

                    I recommend modifying the recommendation of outside counsel based on new information and testimony
                    as follows:

                    A. Require Sen. Boquist to give at least 12 hours advance notice in writing to the Secretary of the Senate
                    if he intends to be at the Capitol; and

                    B. While Sen. Boquist is at the Capitol, there be an increased Oregon State Police_ presence.

                    I further recommend that Sen. Boquist be advised that applicable law and Rule 27 prohibit him from
                    engaging in any retaliation against any employee or member who may have brought forward or reported
                    concerns. And that Sen. Boquist is to refrain from any action of retaliation against any person who
                    participates in the process.

                    Accordingly, if you plan to be at the Capitol during the pendency of the ongoing investigation, please
                    provide such notice to the Secretary of the Senate as required 'in the approved motion. Further, you.are
                    adyisecl to refrain from any action of retaliation against any person who participates in this process.

                    Thank you for your cooperation in this matter.

                    Sincerely,
                      DocuSigned by:

                     f. f V'b")oJA,Ski
                ~     Ar:cF:Ji@;_r-Jg~rozanski, Chair
DocuSign Envelope ID: 5F9ED76F-7082-4D84-801A-247DEB01 CC77
Chair:                                                                                                         Members:
     Sen. Floyd Prozanski
                                                                                                                  Sen. James Manning, Jr.
                                                                                                                  Sen. Tim Knopp
Staff:
                                                                                                                  Sen. Alan Olsen
         Brett Hanes, LPRO Interim Director
         Patsy Wood, Assistant




                                                        80 th LEGISLATIVE ASSEMBLY
                                                  SENATE SPECIAL COMMITTEE ON CONDUCT
                                                                   Siaie Capitol
                                                                 900 Court St NE, Rm. 453
                                                                     Salem, OR 9730 I
                                                                       503-986-1515
                                                                    FAX 503-986-0545
                  July 9, 2019

                   Madame Secretary of the Senate,

                  The Special Committee on Conduct has met and submits the following report:

                  On July 8, 2019, the Senate Special Committee on Conduct met to consider the interim finding and
                  recommendation from outside counsel related to Sen. Boquist. The outside counsel reviewed public
                  statements made by Senator Boquist and subsequent reports from both Members and legislative staff
                  raising concerns for the safety and well-being of themselves and others and that they had been
                  subjected to an intimidating and/or hostile work environment a~ a result of Senator Boquist's comments
                  on the Senate floor on Wednesday, June 19, 2019, and subsequent media comments.

                  Today, the committee discussed the interim finding and recommendation and what measures would be
                  sufficient to ensure that the branch is taking prompt, remedial, and effective steps to ensure that during
                  the pendency of the investigation we are doing everything we can to ensure that employees, members,
                  lobbyists, the public (anyone who is involved in this situation in any way-reporter, formal complainant,
                  or witness) will not be subjected to ongoing or additional threats of violence, actual violence,
                  intimidation, or a hostile work environment.

                  To this end, the following recommendation was made and unanimously supported by the Senate Special
                  Committee on Conduct:

                       I recommend modifying the recommendation of outside counsel based on new information and
                       testimony as follows:
                       A. Require Sen. Boquist to give at least 12 hours advance notice in writing to the Secretary of the
                             Senate if he intends to be at the Capitol; and
                       8. While Sen. Boquist is at the Capitol, there be an increased Oregon State Police presence.
                       Ifurther recommend that Sen. Boquist be advised that applicable law and Rule 27 prohibit him from
                       engaging in any retaliation against any employee or member who may have brought forward or
                       reported concerns. And that Sen. Boquist is to refrain from any action of retaliation against any
                       person who participates in the process.

                  Respectfully submitted,
                   ~DocuSigned by:




                   ~~c~~~::o~
                  Sen. Floyd Prozanski, Chair




                                                                                                                   -3
S~n Boquist

From:                              Senate Conduct Committee
Sent:                              Tuesday, July 23, 2019 10:40 AM
To:                                - Legislative Policy and Research Office; - Legislative Revenue; - Members House Staff; -
                                   Members Senate Staff; - Secretary of Senate's Office; - Secretary of State's Office; -
                                   Senate Democratic Office; - Senate President's Office; - Senate Republican Office; - State
                                   Capitol Police; - State Representatives; - State Senators; - State Treasurer's Office; -
                                   Visitor Services
Subject:                           FW: Senator Boquist

Follow Up Flag:                    Follow up
Flag Status:                       Completed




From: Brocker Lori L
Sent: Tuesday, July 23, 2019 9:54 AM
To: Senate Conduct Committee <Senate.ConductCommittee@oregonlegislature.gov>
Subject: Senator Boquist

Senator Boquist has indicated he plans to be in the Capitol this afternoon - July 23, 2019.




                                                             1                                         4
Slijff;                                                                                                    M~m~m:.
   flr~lL H,m~,i, l,P[(O □ ir~chJr                                                                            s~n- FJey4 Pro1.in.1ki, Chair
   r,11:,Y W,iiid, co,nn,imi~ i\J~i.1lll11                                                                    Sqn. Tim Kn.opp
                                                                                                              s~n J;im~; Mamiin~ Jr.
                                                                                                              s~11, Kim ih~wh~r



                                             SENATE SPEC(AL COMMITTEE ON
                                                                 CONDUCT


                                                             Or~gon $fatc_,Capltol
                                             900 Court Street NE, R0Qi1t 453,,,Salem, Oregon 97301
                                                             Phone:
                                                                 . ·~ . '' .SOJ-986-iSi
                                                                       .,    - ,, .. ,. .
                                                                                     '    ..  5
                                                  Email: scon.c~hibits@orcgonlcglslaturc.gov
                                                                               . ·- -- ..    .,. . .....

                                                                   AGENDA



    MONDAY
    Date:                ,July8,2019
   Tirt,ic:              9:QOA.M.
   Room:                 HRB


    Organizational Meeting
           Adoption of Committee Rules

    PtiblicHcaririg arid Possible Work Session
           Invited tesihnony.only
                Considerntion of Interim Finding and RecommendaLiori from Outside Counsel Related lo Sen. Boquist


   Send materials or presentations to the email at the top of the agend_a 24 hou_i:s (n advance of the meeting date. All
   submissions will be posted and made public on the Oregon Legislative Informatipn System (OLIS).




      For ADA accommodation requests, please email emplovec.scrvices~oregonlcgislature.gov or call 1-800-332.-2313.
                                              .
                                                              1 of 1
                                                                                                                                                  --5
                                                                                                                                    WNW.leg.slate.or.us
                                      (



            LEGISLATIVE
            ADMINlSTRATION~,--~. _ . ··-· ___                 _··•---·--------
                                                                                           Employ~e Services




TO: Sen~tt\tPrn2!s!~WtGc'2~.G.!l~Y- . ..         .
    SenatqYS'aertschiger; Senate Republican Lea<:ler
    SenaJgtPflf~ar,~ki; Chair ;Senate Conduct Comn:,iijee
    Sen.atoriKn6pp{~s·1&n~t~G9h~ty~t-Cortimhtee' .
    Senatq(Manriing Jr.,:S~ry~te Corid yet CorrihlJtt. e
    Senator Thatcher, S~fiat~ C.onduct Committee

FROM: Jessica     Knie!ing,   Interim HR Director\.._!

RE: lnte·rim Finding and Recommendation

Senators,

Today, Legislative Coum,el, De.~t~r Johnson and I received a memo from an qµtside
counsel 11{,ith an interim finding and recommend~tion in resp.onse to numerous Rule 27
reports and cornplaihtsrelated to Serfafor"Boquist.         ·

The ind~pentl.ent invest.igator issued a finding of a Hui~ 27 violation by Senator Boquist.
The independent investigator furth~r recommended Senator Boquist be removed lrom
the workpfc1c~ to·mit\gate risk during th_e p~ndency of the remainder pfthe investigation
and advised that applic9 ble law and Rule 27 prohibit him from engagjng in retaH~tioh.

Today I spqk~ With Senator Baertschiger as the high_~st ranking me.rnber of the. caucus
and advised him of the re.port and the recommendation. I inquired 8$ t9 W.h~.therthere
was a·n oppc:fftlihity for voluntary compliance. He did not see an opportunity to request
voluntary compliance. I advised him I would be forwarding to the Presiding Officer as
well as the Senate Conduct Committee.

The indep~rideht investigator, Legislative Counsel and Legislative Administration have
no authority to impiement the independent inves.tigator's recommendations to ensure
employees· are s§:ife and the threats will not be carried out or in.cite. oth~.rs to violence.
My understanding is that only the full senate can undertake any such action, As such I
am providing the interim finding and recommenda.tion to you for your consideration and
action.




- - - - - - - - - - - , - - - - - - - - - - - - - - - - to
900   Courl    St.   ME,   Room     1408,    Salem       OR   97301       •      (503)   986-1373
                                                                                                           -
~STOEL
, 'RIVESLLP
                     CONFIDE NT l ALME MOR AND lJ M

                                            June 25, 2019




 TO:            JESSICA KNlELiNG, INTERIM l:lR D'IRECTOR
                DEXTeR JOHNSON, LEdlSLATIYE COUNSEL

 FROM:          BRENDA K. BAUMGART

 RE:            Senator Brian I3oquist/!nt~ritn Finding & Recommendations


         As you know, I have bc'-:n ass~gncd .to hahcUc numerous Rule -27 matter~ related to
 Senator Brian Boquist. One of the calcgoiies of reports pcttains to both Members and statf
 raising concerns about Senator Boquist;s comments on the Senate floor on Wedl)_csday, June 19,
 2019, and sL1bsequcnt media comm<::nts; I_ h_ave revici.ved (and watched) these public statements
 made by Senator Boquist, \vhich incillde in·rdcvant part:

         •   A statement on the Senate floor directed to President Courtney: "If you send the State
             Police to get me, hell is coming to visit you personally."

         •   A statement to the media qire\:ted to the Oregon State Police, "I am quotable, so here
             is the quote ... Send.bachelors and come.heavily armed. I am not going to be a
             political prisoner in the Stale of Oregon, it'sjus_t that simple."
             httos://t\\;itter.comfPatDoorisistatus/i l414641.57574684673

         Senator Boquist's statements are public and irrefutable. On their face, they constitute
 credible threats of violence directed at the Senate President and the Oregon State Police. These
 threats of violence directly have caused Members and Branch employees to report concerns,
 including for the safety and well-being of themselves and others and that they have been
 subjected to an intimidaHng and/or hostile work crivi(oriment. Reports are that people arc fearful
 and scared to coine to wotk. These reports arc credible.

          Accordingly, and given the gravity of the situation as it pertains to threats of violence in
 the ,;vorkplace, I issi.1c an Interim Finding that Senator Boquist's indisputable, public threats of
 violence violate Rule 27. I recommend immediate measures be taken to ensure that the Capitol
 is free from threats of (or actual) violence and intimidation. The customary and best practice is to
 not allow the person who has threatened violence to return to the workplace until the employer




                                                                                                         -7
BRIAN J. BOQUIST
STATE SENATOR
  DISTRICT 12




                                         OREGON STATE SENATE



                                   Hearing Statement- July 8, 2019


        Senator Prozanski, Senators and Citizens present,

        First, let me thank the Oregon State Police Troopers for their service and professionalism
        over the past two months. Whether Kate Brown and/or Peter Courtney issued Troopers an
        illegal ofder will now be determined in a court of law.                            -

        Second, let me thank the at-will staff in the Legislative Assembly for there service and
        professionalism in the face of employee abuse, sexual harassment, and retribution that they
        have faced since last year due to the-complete failure of Senate leadership.

        Third, now to this alleged employment or political hearing today. Senator Prozanski was
        kind enough last Sunday to visit me in my Capitol office handing me three pages of what he
        knew at that time; a draft agenda, a letter signed by Ms. Baumgart of Stoel Rives LLP, and a
        memo signed by Ms. Knieling that identified Mr. Johnson as well. That is just about the total
        sum of due process or my knowledge of Senator Peter Courtney's intent of this proceeding.
        The formal public record outlines theses facts that will now be used in a court of law.

        Fourth, last week my wife, staff, and I initiated formal complaints against the Oregon State
        Senate with the appropriate federal civil authorities.

       Fifth, on Friday, I filed a lawsuit in civil court against the Honorable Peter Courtney, and
       many of those involved today, are listed in that lawsuit. That civil court action will be
       amended after this alleged hearing today. Appropriate legal service has been executed. I
       have asked the Oregon Department of Justice to provide myself, and the Court, the name of
       the Attorney who will represent the majority in the Oregon State Senate, or will the Attorney
       General recuse themselves from defending Senator Courtney as they have in past harassment
       complaints. All inquiries and questions regarding this political or employment matter, will
       be submitted through your Court recognized lawyer, from this point forward. We are now
       forn1ally in a court of law.

       Lastly, per the public record, for a long time, the OSP Superintendent, Marion County
       District Attorney, other District Attorneys, federal authorities, and other legal authorities,
       know full well I have offered full cooperation in any legal probable cause law enforcement
       action, any Judge ordered actions, and any civil matter. I look forward to seeing you all in a
       court oflaw.

       Thank you.
SENATE SPECIAL COMMITTEE ON CONDUCT

July 8, 2019 Hearing Room B
09:00AM

STAFF PRESENT: Brett Hanes, LPRO Director

Patsy Wood, Administrative Supervisor
EXHIBITS: Exhibits from this meeting are available here
MEASURES/ISSUES: Organizational Meeting
Adoption of Committee Rules
Consideration of Interim Finding and Recommendation from
Outside Counsel Related to Sen. Boquist - Public Hearing
and Work Session

00:00: 11 Meeting Called to Order
00:00:11 Chair Prozanski
00:05 :32 Adoption of Committee Rules - Organizational Meeting
00:05:32 EXHIBIT 1: Chair Prozanski
00:05:54 MOTION: SEN. KNOPP MOVES ADOPTION OF COMMITTEE RULES
00:06: 17 VOTE: 4-0-0

AYES: KNOPP, MANNING JR, OLSEN, PROZANSKI

00:06:23 Consideration oflnterim Finding and Recommendation from Outside

Counsel Related to Sen. Boquist - Public Hearing

00:06:23 EXHIBITS 2-4: Chair Prozanski
00:07:13 EXHIBIT 5: Brenda Baumgart, Partner, Stoel Rives LLP
00:14:15 Sen. Manning Jr.
00:15:48 Sen. Knopp
00:18:55 Sen. Olsen
01 :08:02 EXHIBITS 6-22: Sen. Brian Boquist, Senate District 12
01 :12:09 Meeting Recessed
01 :12: 19 Meeting Reconvened
01 :12:21 The following is submitted for the record without public testimony:

EXHIBIT 23: Ana Lunoux, resident, Portland
EXHIBIT 24: Andrew and Heather Wolski, affiliation unknown
EXHIBIT 25: Angela Roman, Candidate for Congress

MEMBERS PRESENT: Sen. Floyd Prozanski, Chair

Sen. Tim Knopp
Sen. James Manning Jr.




                                                                                9
Sen. Alan Olsen

SCOND
07/08/2019
Page 2 of 5

This recording log is in compliance with Senate and House Rules. For complete contents, refer to
the digital audio recording.

EXHIBIT 26: Arnold Wardwell, affiliation unknown
EXHIBIT 27: Ashly Petty, resident
EXHIBIT 28: Austin and Tina Herman, affiliations unknown
EXHIBIT 29: Ayla Hofler, resident, Banks
EXHIBIT 30: bback, affiliation unknown _
EXHIBIT 31: Benton County Democratic Central Committee Executive
Committee
EXHIBIT 32: Beth Schultz, resident, Roseburg
EXHIBIT 33: Bill Kluting, affiliation unknown
EXHIBIT 34: Bill Mason, resident, Milwaukie
EXHIBIT 35: Bill McKee, affiliation unknown
EXHIBIT 36: Bob Hamilton, affiliation unknown
EXHIBIT 37: Bob Sowdon, resident, Cottage Grove
EXHIBIT 38: Bonnie Saikkonen, resident, Newberg
EXHIBIT 39: Brett Hochstetler, affiliation unknown
EXHIBIT 40: Brittany Richardson, resident, Redmond
EXHIBIT 41: Brittany Ruiz, Constituent of Senator Boquist
EXHIBIT 42: Cara Tapken, affiliation unknown
EXHIBIT 43: Carol Pearson, resident, Benton County
EXHIBIT 44: Carolyn Webb, affiliation unknown
EXHIBIT 45: Catherine Tanzer, resident, Eugene
EXHIBIT 46: Chad Kernutt, resident, Albany
EXHIBIT 47: Cherrie and Rick Cornish, affiliation unknown
EXHIBIT 48: Chuck Currie, reverend, Forest Grove
EXHIBIT 49: Curt Swanson, affiliation unknown
EXHIBIT 50: David Potter, affiliation unknown
EXHIBIT 51: David Thorn, resident, Bend
EXHIBIT 52: Deborah Lee, resident, Bend
EXHIBIT 53: Derek M. Becker, affiliation unknown
EXHIBIT 54: Diana Gerding, resident, Winston
EXHIBIT 55: Dylan McKee, affiliation unknown
EXHIBIT 56: Elaine La Joie, affiliation unknown
EXHIBIT 57: Elaine Woods, resident, Beaverton
EXHIBIT 58: Elizabeth Folia, affiliation unknown
EXHIBIT 59: Eric and Adelia Hofeld, residents, Happy Valley
EXHIBIT 60: Erick Davis, affiliation unknown
EXHIBIT 61: Greg Brown, affiliation unknown




                                                                                      \0
EXHIBIT 62:   Harry Wallace, resident, Polk County
EXHIBIT 63:   Helen Scott, resident, Josephine County
EXHIBIT 64:   Ian Hannigan, resident, -Portland
EXHIBIT 65:   Irene Gilbert, resident, La Grande
EXHIBIT 66:   Irene Hreha, affiliation unknown
EXHIBIT 67:   Jamie Myers, affiliation unknown
EXHIBIT 68:   Janet Tumidge, affiliation unknown
EXHIBIT 69:   Jeanne Lisak, affiliation unknown
EXHIBIT 70:   Jeanne Robinson, resident, Damascus

SCOND
07/08/2019
Page 3 of 5

This recording log is in compliance with Senate and House Rules. For complete contents, refer to
the digital audio recording.

EXHIBIT 71: Jen Hamaker, affiliation unknown
EXHIBIT 72: Jeremy Anderson, resident, Beaverton
EXHIBIT 73: Jessica Knieling, Interim Human Resource Director,
Legislative Administration
EXHIBIT 74: Joe, affiliation unknown
EXHIBIT 75: John D. Trudel, citizen
EXHIBIT 76: John Duval, resident, Portland
EXHIBIT 77: John McGee, resident, Philomath
EXHIBIT 78: John Woods, affiliation unknown
EXHIBIT 79: Josey McKee, affiliation unknown
EXHIBIT 80: Karen Darnell, Delegate, Marion County Republicans
EXHIBIT 81: Kathy Irwin, Democrat, native Oregonian and a register voter
EXHIBIT 82: Kimberly Miller, affiliation unknown
EXHIBIT 83: Laurie Kimmell, Master Sargent, United States Air Force
(retired)
EXHIBIT 84: Leanne Stoneberg, resident, Hillsboro
EXHIBIT 85: Lesli Lucier, resident, McMinnville
EXHIBITS 86-87: Lisa Crain, affiliation unknown
EXHIBIT 88: Liz Gale, farmer; 5th generation Oregonian; college
graduate; tax payer, Dallas
EXHIBIT 89: Margo Logan, affiliation unknown
EXHIBIT 90: Marianne Clark, registered Republican, Clark County
EXHIBIT 91: Marina Orlando, affiliation unknown
EXHIBIT 92: Mark Hamilton, affiliation unknown
EXHIBIT 93: Mark Mason, affiliation unknown
EXHIBIT 94: Mark Ruhland, resident, Portland
EXHIBIT 95:· Megan Stuck, affiliation unknown
EXHIBIT 96: Michael Elsberry, resident, McMinnville
EXHIBIT 97: Mike Schaer, resident, Coos Bay




                                                                                     \\
                                                                                     ~
EXHIBIT 98: Mindy K., resident
EXHIBIT 99: Daniel S. and Cathy C. Holtz, citizens
EXHIBIT 100: Paige E. Clarkson, District Attorney, Marion County
EXHIBIT 101: Pat Krikorian, resident, Southern Oregon
EXHIBIT 102: Patricia and Dan Duffy, residents, Cottage Grove
EXHIBIT 103: Peggy L. Boquist, State Employee, Legislative Branch
EXHIBIT 104: Peter Ringo, resident, Corvallis
EXHIBIT 105: Ralph Howell, resident, Medford
EXHIBIT 106: Rick Coufal, Colonel, United States Army (retired); Senior
Deputy Sheriff (retired), Multnomah County
EXHIBIT 107: Rob Wilson, resident, Sheridan
EXHIBIT 108: Robert Hamilton; resident, Philomath
EXHIBIT 109: Rose Fleming, citizen
EXHJBIT 11 O_: Rt1th A Martens, _affiliation unknown
EXHIBIT 111: Sam Carpenter, Friends of Sam Carpenter
EXHIBIT 112: Sarah Boothe, affiliation unknown
EXHIBIT 113: Shannon Reilly, affiliation unknown

SCOND
07/08/2019
Page 4 of 5

This recording log is in compliance with Senate and House Rules. For complete contents, refer to
the digital audio recording.

EXHIBIT   114: skRts, affiliation unknown
EXHIBIT   115: Sonja Grabel, resident, Beaverton
EXHIBIT   116: Sophia Mekkers, affiliation unknown
EXHIBIT   117: Sue Larsen, affiliation unknown
EXHIBIT   118: Sue Swanton, affiliation unknown
EXHIBIT   119: Tammy Bennett, resident, Aumsville
EXHIBIT   120: Tkeisha and Jason Wydro, residents, McMinnville
EXHIBIT   121: Tom Cordier, resident, Albany
EXHIBIT   122: Travis Hampton, Superintendent, Oregon State Police
EXHIBIT   123: Trent Jorgensen, resident

01:12:28 Consideration oflnterim Finding and Recommendation from Outside

Counsel Related to Sen. Boquist- Work Session

01: 12:28 Chair Prozanski
01:14:55 Sen. Manning Jr.
01:18:44 Sen. Olsen
01:21:16 Sen. Knopp
01:34:51 MOTION: SEN. MANNING JR. RECOMMENDS THAT THE
THREATS MADE ON JUNE 19, 2019 WERE CREDIBLE AND SEN.
BOQUIST SHOULD VOLUNTARILY NOT ENTER THE CAPITOL, AS A
WORKPLACE, DURING THE PENDENCY OF THE INVESTIGATION
THAT IS ONGOING WITH THE REPORTS. IF SEN. BOQUIST FAILS TO
DO SO, ARRANGEMENTS MUST BE MADE WITH THE CAPITOL TO
ENSURE THAT WHILE HE IS IN THE BUILDING OTHER OCCUPANTS
ARE SAFE.
01 :42:42 VOTE: 1-3-0
AYE: MANNING JR
NAYS: KNOPP, OLSEN, PROZANSKI

01:44:04 MOTION: SEN. OLSEN RECOMMENDS THAT SEN. BOQUIST BE
ADVISED THAT APPLICABLE LAW AND RULE 27 PROHIBIT HIM
FROM ENGAGING IN ANY RETALIATION AGAINST ANY EMPLOYEE
OR_MEMBER WBO_MAY HAVE BROUGHT FQRWARD OR REPORTED
CONCERNS. AND THAT SEN. BOQUIST IS TO REFRAIN FROM
RETALIATION AGAINST ANY PERSON WHO PARTICIPATES IN THE
PROCESS.
01:47:34 VOTE: 2-2-0

AYES: KNOPP, OLSEN
NAYS: MANNING JR, PROZANSKI

01:47:47 MOTION: CHAIR PROZANSKI RECOMMENDS ACCEPTING THE
FINDINGS OF OUTSIDE COUNSEL THAT SEN. BOQUIST'S
STATEMENTS ON JUNE 19 CONSTITUTED CREDIBLE THREATS OF
VIOLENCE DIRECTED AT THE SENATE PRESIDENT AND OREGON
STATE POLICE. CHAIR PROZANSKI FURTHER RECOMMENDS
REJECTING THE RECOMMENDATION OF OUTSIDE COUNSEL
BASED ON NEW INFORMATION AND TESTIMONY CLARIFYING THAT
SEN. BOQUIST DOES NOT CURRENTLY POSE A THREAT TO THE

SCOND
07/08/2019
Page 5 of 5

STAFF, PUBLIC, OR MEMBERS IN THE CAPITOL. CHAIR PROZANSKI
FURTHER RECOMMENDS THAT SEN. BOQUIST BE ADVISED THAT
APPLICABLE LAW AND RULE 27 PROHIBIT HIM FROM ENGAGING IN
ANY RETALIATION AGAINST ANY EMPLOYEE OR MEMBER WHO
MAY HAVE BROUGHT FORWARD OR REPORTED CONCERNS. AND
THAT SEN. BOQUIST IS TO REFRAIN FROM ANY ACTION OF
RETALIATION AGAINST ANY PERSON WHO PARTICIPATES IN THE
PROCESS.
01 :56:08 VOTE: 2-2-0

AYES: MANNING JR, PROZANSKI




                                                              --
                                                              I~
NAYS: KNOPP, OLSEN

01:56:35 MOTION: CHAIR PROZANSKI RECOMMENDS MODIFYING THE
RECOMMENDATION OF OUTSIDE COUNSEL BASED ON NEW
INFORMATION AND TESTIMONY AS FOLLOWS: REQUIRE SEN.
BOQUIST TO GIVE AT LEAST TWELVE HOURS ADVANCE NOTICE IN
WRITING TO THE SECRETARY OF THE SENATE IF HE INTENDS TO
BE AT THE CAPITOL AND AN INCREASED OREGON STATE POLICE
PRESENCE WHEN SEN. BOQUIST IS PRESENT. CHAIR PROZANSKI
RECOMMENDS THAT SEN. BOQUIST BE ADVISED THAT
APPLICABLE LAW AND RULE 27 PROHIBIT HIM FROM ENGAGING IN
ANY RETALIATION AGAINST ANY EMPLOYEE-OR-MEMBER WHO
MAY HAVE BROUGHT FORWARD OR REPORTED CONCERNS. AND
THAT SEN. BO.QUIST IS TO REFRAIN FROM ANYACTION OF
RETALIATION AGAINST ANY PERSON WHO PARTICIPATES IN THE
PROCESS.

02:07:23 Brenda Baumgart, Partner, Stoel Rives LLP
02:14:55 VOTE: 4-0-0

AYES: KNOPP, MANNING JR, OLSEN, PROZANSKI

02:16:09 Meeting Adjourned

This recording log is in compliance with Senate and House Rules. For complete contents, refer to
the digital audio recording.




                                                                                     -\L\
                                           PETER COURT/\EY
                                          l're~idcnt of the Senate




 June 20, 2019


 The Honorable Kate Bro\\TI
 Governor of Oregon
 900 Court Street NE
 Salem, OR 97301


 The Honorable Kate Bro\m:

 I am requesting that you d.irect the Oregon State Police to assist the Senate for the purposes of
 establishing a quorum.

 The Senate is unable to convene and conduct business because of alack of a quorum. I have
 dispatched the Sergeant-at-Anus to locate absent senators per Senate Rule 3.55; the Sergeant-at-
 Anns has been unsuccessful.

  Article IV, section 12 of the Oregon Constitution and Senate Rule 3.01 (2) provides that the
  Senate can compel the attendance of absent members to establish a quorum. The Oregon
  Department of Justice ad,ises that the Oregon State Police, at the direction of the Governor, may
_ assist the Sergeant-at-Arms by returning absent members.

 I am thankful to you and the Oregon State Police for helping the Oregon Legislature complete its·
·constitutional responsibiiities by ensuring that the legislative branch can continue to operate for·
 the citizens of Oregon.




 ~
 Senator Peter Courtney
 President of the Senate


 cc:    Lori Brocker, Secretary of the Senate·




                                  900 Court St. !':E, S-20I, Sakm, Ort"gun 97301
                                                   (50)) QSli-1600




                                                                                                        \S
7/2/2019                                                 Oregon State Police news via FlashAlert.Net


  Governor Brown Authorizes State Police to Bring Back Senate
  Republicans - 06120119
 State Senators left the Salem area before various bills made it through our legislative process to a
 final vote. A bill cannot move fqrwa_rd to a vote without a quorum. The departure of the Senators
 leaves the Senate without the minimum number of members required to constitute a quorum, so
 the legislative process has stalled.

 Consistent with the provisions in the Oregon Constitution, the Senate President requested the
 assistance of the· bregonState·Police to bring Senators back to the capital to resume the
 legislative process. c;onsistent with her authority under Oregon law (ORS 181.050), the Governor
 has direct'ed OSP to provide that assistance.

 OSP has assisted in resolving a similar situation in the past, and, with the help of diplomats from
 both sides-of ttiE! a·isle; the(Dep~rtmerit n·as done so in a peaceful, gentle, and process-supporting
 way whi~h allowed members of our Legisiatu_re to return to work without forfeiting the good
 relationships essential to moving forward collaboratively and productively.
                                  .   .                                 --

 Oreg9n ~tate POiice serves the Go\/ernor in her elected role as leader of Oregon's Executive
 Branch of government, and she ,has now given a lawful directive which OSP is fully committed to
 executirfg, QSP is utilizing estabHshed rel~tionships to have polite communication with these
 Senators.·While we obviously have mariy tools at our disposal, patience and communication is and
                         ~nct
 always•wiil be our first;     prefeired, option.                        .

 OSP will work with the Governor's office and members of the Legislature to find the most
 expeditious way to bring this matter to a peaceful and constructive conclusion.

 No further information will be provided at this time.
7/4/2019                                                                Oregon State Police news via FlashAlert.Net

 Below is a news release from the Office of Governor Kate Brown



 Governor Brown Authorizes-State Police
 to Bring Back Senate Republicans
 (Salem, OR) - Governor Kate Brown today released the following statement on the Oregon
 Senate's request for assistance of the Oregon State Police to bring back the Senate Republicans:

 "After many hours of well-intentioned, respectful negotiations on Wednesday, the Senate has
 come to an impasse. Th_e Sena_te R.epublicgns ha\'_e d~c:_ided to abandon their duty to serve .their
 constit.uents and walk out. The Senate Democrats have requested the assistance of the Oregon
 State Police to bring back their colleagues to finish the work they committed to push forward for
 Oregonians. As the executive of the agency, I am authorizing the State Police to fulfill the Senate
 Democrats' request. It is absolutely unacceptable that the Senate Republicans would turn their
 back on their constituents who they are honor-bound to represent here in this building. They need
 to return and do the jobs· they were ·elected tci do-;''            .         .        .

   Attached Media Files: f-1 equenll-r _1\skec! __ Qu,;slions_ oi _ OSP __ kote_in_f:slabiishing __ Senale_Quorurn.doc;,.




            Frequently Asked Questions of OSP Role in Establishing Senate Quorum


            Q- What statute Governors the OSP authority to arrest legislators?

                      A- Article IV, section 12 of the Oregon Constitution and Senate Rule 3.01 (2) provides the
                         Senate can compel the attendance of members to establish a quorum. The Oregon
                         State Police, at the direction of the Governor, may assist the Sergeant-at-Arms by
                         returning absent members. Under the authority of ORS 18 lA.090, (The state police,
                         with the approval of the Governor, may be called upon by any other branch or
                         department of the state government to enforce criminal laws or any regulation of such
                         branch or department. [Formerly 181.050] ) Governor Brown directed the State Police
                         Superintendent to attempt to return absent members.

            Q- How many senators and who, has OSP contacted thus far?

                       A- The agency has been in contact with several Senators, the details will not be disclosed
                          at this time.

            Q- How many OSP personnel and what resources are being utilized?

                       A- The OSP declines to address in-state and out-of-state resources at this time, in
                          addition to technical mechanisms for investigative purposes.

            Q- Will OSP troopers physically arrest or handcuff Senators?

                       A- The OSP will go to great lengths to avoid this scenario and no physical contact is
                          pem1i ttecl, absent the pem1ission of the S uperintenclent of OSP.

           Q- Are out of state resources assisting OSP?

                       A- Yes, no additional comment.
                                                                                                                            17
Daily Astorian: Capital Chatter: Boquist decision leaves all unsatisfied
July 23, 2019
By Dick Hughes

One of the strangest episodes in Oregon legislative history continues to unfold, now that Sen.
Brian Boquist, R-Dallas, must give 12 hours notice before entering the Oregon Capitol so
security can be beefed up.

The increased Oregon State Police presence is to reassure those lawmakers and staff who believe
Boquist threatened violence against state police and legislators in remarks June 19 on the Senate
floor and later to reporters.

Those remarks, which I'll detail in a moment, were controversial, confrontational and- In the
words of Senate Republican Leader Herman Baertschiger Jr. - "not helpful'' as tempers flared
on both sides of the aisle.

But were Boquist's words threatening and dangerous?

Furthermore, should politicians make that determination? Democratic legislators, the news media
and the Legislature's outside lawyer ali referred to the remarks as "threats," as if that were an
accepted fact. However, on party-line votes, the Senate Special Committee on Conduct last week
formally refused to categorize the comments as "threats."

The committee did impose the 12-hour notification requirement on Boquist while the
investigation continues.

A bit of background: Boquist, whose family has a small farm in Polk County, is a businessman
and retired Army Special Forces officer. To say he speaks his mind would be an understatement.
He doesn't always hew to the veneer of false congeniality expected of legislators during floor
debates and committee meetings.

His colleagues find him difficult to categorize. A constitutional Republican, he has tussled with
his own political party as well as with Democrats. He works across the aisle on major legislation,
yet he has sued the Legislature before and is doing so again.

He might best be described as bright, outspoken, tenacious -    and possessing a long memory.

This is not a clear-cut situation, and it illustrates legislators' struggles as they strive to meld
standard business practices with a highly charged, partisan environment. In trying to make sense
of what has happened, here are three questions to consider.

1. Did Boquist threaten Sen. Peter Courtney and Oregon State Police?

As one of the few folks who witnessed both incidents on June 19, I believe the answer
necessitates a deeper look at the events.




                                                                                       - 18
Boquist's comments to Senate President Peter Courtney, D-Salem, occurred during the morning
floor debate about Senate Bill 761, which limits the use of electronic signature gathering for
ballot initiatives and referendums. The bill ultimately passed both the Senate and the House on
almost party-line votes as a few Democrats joined the Republicans in opposition.

Democra,ts, who hold a supermajority in each chamber, claimed the bill would prevent signature
fraud. Republicans countered that the real aim was to obstruct signature gathering for a
referendum on the riew business activities tax. Secretary of State Bev Clarno, a Republican,
oversees elections and did not support the bill.

Last week, opponents of the business activities tax cited SB 761 among their reasons for
dropping their referendum efforts.

Boquist has been aggressive in calling out Courtney, Senate Democ;rats and legislative
management for actions he considers egregious and for his perceived failure to get questions
answered. His public record requests have included seeking specifics on how the Legislature
paid the sexual harassment settlement that Courtney and House Speaker Tina Kotek, D-Portland,
made through the state Bureau of Labor and Industries.

During the 2019 Legislature, Boquist was a prolific distributor of "floor letters" to his fellow
senators. The morning of June 19, one floor letter was about the BOLI settlement funding,
another was on pay equity in bonuses to legislative staff, and a third was on SB 761.

What happened that morning: Senate Majority Leader Ginny Burdick, D-Portland, introduced
the Democratic version of SB 761. Boquist moved to substitute a Republican version. On a
party-line vote, his motion failed and the Senate kept the Democratic version.

Then came the debate on the bill.

"Once again, colleagues, let's cut the B.S.," Boquist said, contending that SB 761 was an
example of Democrats' changing the rules to achieve their aims.

He went on to say: "We are effectively in the midst of a political coup. Let me say that again.
We're effectively in the midst of a political coup. And yes, I understand the threats from
members of the majority that you want to arrest me, you want to put me in jail with the state
police, and all that sort of stuff. You don't think we haven't heard it directly from you?

"And media and the press, happy to meet with you after noon and give the quotes. Happy to
show you in the rules [if] one after the next have been violated.

"Let's not waste any time here. We're at the 11th hour. If you don't think these boots are for
walking," Boquist said, showing his booted foot, "you're flat wrong, Mr. President. And [if] you
send the state police to get me, hell's coming to visit you personally."

The Senate was utterly quiet for 10 seconds before Courtney somberly responded from the dais:
"I understand that people are very upset right now about a lot of things. I would like the word



                                                                                         l9,
'decorum' to be thought about often. I think individuals can express their opinions in the
strongest possible terms but in a way that recognizes the decorum of the Senate and also the
individuals that we are all here together - we are all here together to do the same thing - to do
the best thing we can for the people of the state of Oregon.

"I ask that you please remember that when we're talking."

"Senator Boquist, do you want to comment, because I'll recognize you."

Boquist: "Yes, Mr. President, I apologize. To you personally. Thank you."

Courtney: "Thank you, Your Honor."

Boquist then turned to the rest of the Senate: "If any of you are offended, that's fine. I am fine
with that. If any of you would like to hear the threats that have been personally made to me by
your members, I'd be happy to explain that too. Thank you, Mr. President, we may continue."

Courtney then asked senators to remember what he had said about decorum. Debate on the bill
resumed.

The first reference to Boquist's comments constituting a threat came a few minutes later from
Sen. Lew Frederick, D-Portland: "I am upset, outraged to hear an extraordinary comment in
public- a threat against members of this chamber, against a member of this body and the body
itself.... What I heard just earlier was a threat, and the apology is not enough. That is the kind of
thing that we simply cannot allow on the floor, in my view."

Given the tense atmosphere that morning, Courtney called a two-hour recess after the Senate
passed SB 761. (The next day, Republican senators would begin their second boycott this year,
depriving the Senate of the quorum needed to conduct business.)

The infamous TV interview: Good to his word, Boquist talked with reporters that afternoon.
Interviewed by Pat Dooris on KGW-TV, Boquist said his comments were in response to Gov.
Brown's "threats" - if Republican senators walked - that she would call a special legislative
session to finish the state's business or use the state police to retrieve the senators.

He told Dooris: "Well, I'm quotable, so here's the quote. This is what I told the (state police)
superintendent: Send bachelors and come heavily armed. I'm not going to be a political prisoner
in the state of Oregon. It's just that simple."

When I overheard that discussion, I had just finished interviewing Boquist at length in his office.
He, like many of his Democratic colleagues, understood the state police lacked the legal
authority to pursue legislators without a court order first being issued. Rightly or wrongly, I
interpreted his comment to KGW as hyperbole, a response to a hypothetical event he knew
would never happen.
No one, including rank-and-file Democrats, would want the optics of police in America being
used to round up opposition politicians. Thus, Brown and Courtney's desire to dispatch state
police remains baffling.

2. Were some legislative staff members and lawmakers justified in being concerned?

Yes, if they thought so.

This is one of the inherent contradictions in this case. Regardless of what Boquist said,
regardless of the context and regardless of his intentions, what matters is how individuals
perceived his comments.

If people feel endangered, it is the Legislature's legal duty-indeed its ethical responsibility,
which is an even higher duty-. to act appropriately instead of brushing aside the concerns.

The speaker's intent is irrelevant. "This is about the effect on the recipients," lawyer Brenda
Baumgart of Stoel Rives told the Senate Conduct Committee.

Legislative leadership has a broad range of potential responses in such situations. Again, it would
be irresponsible to simply tell people here was nothing to worry about - even if, as I believe,
that were true in an objective sense. The comments might have triggered or reawakened
traumatic responses for some individuals, and we outsiders have no right to judge them.

In a June 25 memo to legislative management about the incidents, Baumgart wrote: "Senator
Boquist's statements are public and irrefutable. On their face, they constitute credible threats of
violence directed at the Senate President and the Oregon State Police. These threats of violence
directly have caused Members and Branch employees to report concerns, including for the safety
and well-being of themselves and others and that they have been subjected to an intimidating
and/or hostile work environment. Reports are that people are fearful and scared to come to work.
These reports are credible."

Hence the subsequent requirement that Boquist provide advance notice of being in the Capitol,
as he has done.

Baumgart did not interview Boquist. She said she based her conclusions on viewing the June 19
statements, adding that there had been other concerns about his behavior.

As someone who is not an expert on threat assessment or on employment law and procedures, I
was left wondering whether context matters, and how similarly- or dissimilarly- the political
and private workplaces should operate.

Inappropriate behavior is enabled by an imbalance in power between individuals. That is the
billion-dollar question in the Oregon Capitol as legislators strive to create ·a respectful workplace
and end inappropriate behavior. In politics, those in power want to keep it, which puts others in a
potentially subservient situation - politically and personally. Actually changing the Capitol




                                                                                        '1.... \
culture will require undoing that power dynamic, and I don't have a sense that legislators are
willing to doing so.

3. Was Boquist's quasi-banishment from the Oregon Capitol appropriate?

Good question, but I don't have the answer.

All I can say is that it might have been the best resolution under the circumstances -   a
Solomonic decision that leaves all sides unsatisfied.

Dick Hughes, ~ho writes the Capital Chatter column, has been covering the Oregon political
scene since 1976.

https://www.dailyastorian.com/opinion/columns/capital-:chatter-boquist-decision-leaves-all-
unsatisfied/article fc4f3cb8-acbd-l le9-8d29-3ff08d7bb762.html
                                  80tb OREGON LEGISLATIVE ASSEMBLY-2019 Regular Session



                                         Senate Resolution 1
     Sponsored by Senator BOQUIST


                                                               SUMMARY
     The following su=ary is not prepared by tbe sponsors of the measure a.nd is not n part of the body thereof subject
     to consideration by the Legislative Assembly. It is an editor's brief statement of the essential features of the
     measure e.s introduced.

         Censures Senator Peter Courtney and removes Senator Peter Courtney from office of President
     of Senate.

 1                                                    SENATE RESOLUTlON
 2        Whereas Senator Peter Courtney in his capacity as the President of the .Senate has systemat-
 3   ically used his authority to violate the Legislative Branch Personnel Rules; and
 4        Whereas Senator Peter Courtney has lied to the public:, grossly misused the office of President
 5   of the Senate and violated a variety of state civil statutes and state and federal criminal laws in-
 6   duding but not limited to ORS 260.432 {restrictions on political campaigning by public employees),
 7   ORS 162.375 (initiating a false report), ORS 161.450 (criminal conspiracy), 25 C.F.R 11.448 (abuse
 8   of office) and 5 C.F.R. 2635.702 (use of office for private gain); now, therefore,
 9   Be It Resolved by the Senate of the State of Oregon:
10        That Senator Peter Courtney is hereby censured by the Senate; and be it further
11        Resolved, That Senator Peter Courtney is hereby removed from the office of President of the
12   Senate.
13




     NOTE: J\1~Lter in bolc!Jaced Lype in an amended section i, new; matter [ilo/ic and bracketad] ia existing IRW to he omitued.
     New secLione ure in boldlac,,d Lype.

     LC 4-080
                                                            ~\
   f,
                           J
13\Eb-gEELb c1D Stj771::l<l
    4~ -nl\"i 1:137j_ng D 9 D L\
          -1   s \ f\l:J o B   Utl \ 11 B
                                        I a El 5 'o o w 31t1c
                                            3N +S ~'?j nOJ DJ)\
June 20, 2019
                                                                                     Sample
Brian Boquist
17080 Butler Hill Rd
Dallas, OR 97338-9316


Senator Boquist,

       The next time you threaten one of our officers, you will find your own ugly face in the
crosshairs. We know your addresses.

        And apparently yolf need a refresher cou"rse in how democracy works: ·it functions as an
extension of the people's majority, not the plaything of a cry-baby minority (like you). So stop
acting like a petulaot child, get back to the state capitol, and cJo your fucking job, you cowardly
sack of shit.                                                                                  ·

Sincerely,

-The People
          ..
           ,,

.   ~-·


                                                                                                                          I   ~   I   .J   ..   ,I   r ,..   ~   $' ;.,.   •




                 SeV"'.   Brinn   'Boiu;.s{
                , C\DO C.OL.w°.t st UE, S-3if
                  Sc.devv,.. OR- q '12D I
                                                                                                              .,




                                                                   I,,
                                  I. I IJI II II I' 11, 1I 11II1111 I IIJII I II.II Ill IIJI II 111 I Jl11 II II III II
PUNISHMENT·:i=OR:RECALCITRANT ;REPUBLICANS:                        Sample
  1. To be lined up against a ,wall :and shot
  2. To be ,gagged ;and bound, doused·with gasoline and set on fire~
           0




  3. To:have.a skilled woodsman take an axe and extend the len~lth of
    their butt cracks by 2-2,inches.
  4. To .be locked into old ·fashioned wood stocks (like the early settlers
                                                      -    -   .   ---

    in America) whiie the victims of th.eir-crimes are allowed 'to have
    their-way with them',·in any mannerthat they. plecise.. ----
  5. To be ,stripped naked, staked ,flat to the ground, and painted with
    honey,.after·which all sorts of bugs and vermin are:broughtin and
    dumped on top of them.
  6. To have them s.tuffed and bound ·inside the walls of an enormous
    truck tire, whi~h is then rolled off the edge ·of the Grand Canyon.
  7. To have their hands shackled tog~ther behind their backs and be
     locked in a room with pre-programmed powetful ·robots who
     continuously kick them in all the places Where it hurts the         most.
  8. To be locked inside a giant size squirrel cage and forced to run
     continuously :while receiving mega voltage electrical shocks to the
     ass ev,iryti.me.tliey"~ffy~flf"slo\1\./cfr,wn.
  9. To be force-fed food and medications that make them crap and
     vomit almost continuously.
 10. To be thrown into      a dark,,dank, dim dungeon with only poisonous
     snakes, vicious spiders and their own stupid selves for company.
,11:}I Verizon tTE:
                                                                                                                                Sample
 <  ~   ---·   -----'       --
                                                                         tweet-
                                     . ·-·-~ - . .. ·~· •· --·-· '.• ·-- -~ .. ··••'-•• .. .,_ .. ···- ' '


                         · -_ $e:n James Man:nin:g. Jr
                            _: ·@marnii-ngstl




          Oreg,on_ S:enate -t;lOS.es du:.e to 'p.-ossl.ble -rnilitia
          th:rfiat' .a-fte:r R,e_p,.ubUc.an Yla-1:kout
          fexnews . carn                                       _.

   ~.""'~               D"'t,11 Al      ~ id"'bn        /;\h          T . . . !.1...1.   __   .£. __         A -   -•---~--ll
                                                                                   2
     Courtney's office attempted to suggest early Tuesday that there was a difference between HB
     2020 not having enough votes and the bill being dead. But Senate Majority Leader Ginny
     Burdick, D-Portland, saw little daylight between the two phrasings.
                                                                             ·                     Sample
 "I don't think you can get much clearer than to say a bill does not have the votes," Burdick
 said. "We need 16 votes to pass the bill through the Senate, and we do not have 16 votes."

 While Burdick said the idea would not be taken up again this year, including in the governor's
 promised special session, she vowed to pursue· a climate change bill in future sessions.

 "Those of us who fervently supp·ort this bill, which I am one, have not given up," Burdick said.
 "You will not see the end of an effort to reduce carbon emissions andjoin a West Coast
 consortium of people who are committed to reducing carbon and to save our melting planet."

 Burdick added that Democrats would stand firm on fining absent Republicans $500 per day.

 'tI:11.on'tkhow whafto ·cail lt/' she ~atd :PtReptiblicarts'
                                                                                           RELATED COVERAGE
w™lsc:>.!lt, their second since May) t'J\want 'to ca1ffri
;Jerrm;:i~IP,
~--
 .   ..    .
              pec~mseJhey:are
               .
               - . .       .
                              not doing their jt>bind it
                               ..   ,   .   -   -   '   .


lias<ffa.ctrifed the ehtite-institutionJ'.
     ,..               .           . . ...                  :-~ .·   '   '




The cap-and-trade policy is a Democratic priority
(https:/ /www.opb.org/news/ article/ oregon-
legislature-2019-preview/) in this year's session. But
whether there was enough support in the Senate, the
more moderate of the Legislature's two Democrat-
dominated chambers, has been a question since                                    (/news/ article/ oregon-republicans-
before Republicans walked out to prevent a vote.                                 legislature-minority-walkout/)
                                                                                  What's The Minority Party
Democrats hold 18 of the Senate's 30 seats, and so
could only afford to lose two votes to muster the 16                              To Do? Oregon Republicans.
needed to pass the bill. Sen. Betsy Johnson, D;.                                      Find Ways To Delay
Scappoose, strongly opposed the policy, and Sen.                                    (/news/ article/ oregon-
Arnie Roblan, D-Coos Bay, had indicated he was a                                    republicans-legislature-
possible "no."
                                                                                      minority-walkout/)
A number of other senators, including Sen. Laurie
Mannes Anderson, D-Gresham, have also raised
concerns, and some in the building believed even senators who previously backed the bill had
                ,,.ii Veri,zon LTE                                                                                                                                                                                                                ~                   81-% -(11111
                                                                                                                                                                                                                          Sample                                                                      · ···
\I
 I
                         ,·
                         £_ '
 lI
         ..   ;.--,;..   __________~--~--                         -    --·------ . --               -     -   --·   --,       .   ·-.-·-   .        -•.   ... -
                                                                                                                                                          -       ...       ·- ···-----__...~- - --·-------.                             '.   -•-~·-·-----                            -       ·•   .. - ...   _   ....
 \
     '

                                                              Paul: Evans·
                                                    " · @PaulEva.nsQregon


                          Not ·that Sen Courtnev asked me, but                                                                                                                                       .,




                          - my own military e~perienee taught
                                _.- ~ - ·t·h_
                          m. . ·e--       _ . ···e··
                                                : --. · d···_ ··,-ff.
                                                                  ·, ·:e-      ~~l -·1 -~ -~- 'b-·,·e··:tw·
                                                                     ,· :·· :fron,c:
                                                                                          0
                                                                                                                 -_.-. ·_,e--·n··.
                                                                                               . -_ ~- -. - :· ·:e·,.     . -:                                                                                 re·
                                                                                                                                                                                                               I  1
                                                                                                                                                                                                                   s-·-p··e·····c--t-·t··u·
                                                                                                                                                                                                                       .~ --~--- -~-..        -   ~-   - ,.   -       __ •   _:-· _       •        ~ 1·



                             . -I
                          .d.]ip               _oma:cy a:n.d.,.: g1v:1in_g
                                                                   . . :tin... ·t..;o t·:error1s
                                                                                              •- ·t
                                                                                                    s~                                                                                                                                                                                         4.




                          ·n--···e
                                . ·g···o'
                                       . . _. t;~·1ia-·'t•·1·n·g··
                                   :·· i_ ---~-.
                                          '    .
                                                   _,'    '. ' ___ ·: .• ·:-              ~.
                                                                                               '
                                                                                                   w·,
                                                                                                   '
                                                                                                      ,.,:·,·-t··:h~·
                                                                                                     • •         . •.•
                                                                                                                                    ·p:e·.,o:,·:·_p~·-.:l·e·
                                                                                                                                               .• : · '       .   __ ' __   '·-~
                                                                                                                                                                                    w--    >
                                                                                                                                                                                               --·h.-o·-·.
                                                                                                                                                                                                 •        '---~-----
                                                                                                                                                                                                                         are· n·...o,•··t
                                                                                                                                                                                                                          _.•       1·-•_.·_.                     .._. _,                 ,_.



                           l:nVeS .e·d··.
                           ·.    · ·   ._...       · · ·t··   ·
                                                                                  ln 6
                                                                                  . ·                   ,h··_. · ' t ~~ ·o> u·
                                                                                                   U:, : · ,a,.,eu                                  . . :·-t- -•· · :·m··
                                                                                                                                                          .. :€)0     , · t:;..'1
                                                                                                                                                                          ~ 0          -~s··_·. ~
                                                                                                                                                                                  • •.• I _. a


                           d.an,;~Jerou-s path. Today i'S a sad, tragic
                           day for Oregon.
                            1:1@ PM • 6/25/19 • Twitter for iPh:one
                          -·--·-·- ~~··•-•'--s•--0·~ ----· --·.       ----   ._••. _, _______ ··• ·--··   ·---·     --.:--·       -·•-•-•·····-·--·~--~--         ······-·~---· .. · - - - ----------,.        ·•------···•·•·- -~---.                            -    ···••··~· --•··••-·· _,.,.




                            ~-C'              n-,1, ... •--.&..-                               ...lf'l'-1 l !I.,--
                                                                                                                                                   4
,1aJ Verizon   ~                         4:11 PM                      -</ V 82% (           J,


     (         Q s:earch Facebook
-------- --- ----- - -- ----- - --- ---- ---- --- -- --- --- --- ----- - -:--Sample
          ~-         Christie Cronin                      ..          .
           '!?~\     Hay Jim :andJhe country is
                   'preddmi_nat~ly run b~r~t'aie.s~ ·-_.
                    -p:eFhcip$--Y~tW·~-~J19'.fafo_·~:1$B:liari -~_11·.
                    red state:s add,.stopith~ff V6tes -as.
                    ·w~II? Maybe'1)ullfhs"t)h1,i-c.~·mps to-·-· -
                   -.!_br9w·:-~Jl _ -~h'.c?'.~;~::$prj_gy_i.n~_:·::'.·~~.: :- •-. --- -.-·- -
                   -- republicans in-so they-don·'t get in -
                     the way of wh'.at~ipµ                     waht?
                     19m          Like        Reply


                     Representative Julie· Fahey
                     Like the cc1mps that Trump is
                    ·keepihgirri111igraritchildreri ih .... ? -
                     15m          Like        Reply                              0    1



                     H~y Jirn
                     Christie the Democrats are
                     standing            up
                                  t9 Trw-mp                     a-hd,
                     McConnell round one was 2018
                     elections and round two will be
                     2020 electi611s. We love this
                     country- why should we leave-? We
                        •a• - •   •




                                                               @Q                   -►

                                                                   .;
                                                                    --                           3\
 Constitution of United States of America 1789 (Rev. 1992)

 First Amendment.

 Congress shall make no law respecting an establishment of religion, or prohibiting the
 free exercise thereof; or abridging the freedom of speech, or of the press; or the right of
 the people peaceably to assemble, and to petition the Government for a redress of
 gnevances.

 Fifth Amendment.

  No person sball be held to answ~r for a_capital, or otherwise infa111011s.criine, unl~ss on a
  preseritirient or indictment of a Grand Jury, except in cases arising iri the land or naval
  forces, or in the Militia, when in actual service in time of War or public danger; nor shall
· any person be subject forthe same offence to be twice put in jeopardy of life or limb; nor
  shall be compelled in any criminal case to be a witness against himself, nor be deprived
  of life, liberty, or property, without due process of law; nor shall private property be
  taken for public use, without just compensation.

 Fourteenth Amendment, Section 1.

 All persons born or naturalized in the United St~tes and subject to the jurisdiction thereof,
 are citizens of the United States and of the State wherein they reside. No State shall make
 or enforce any law which shall abridge the privileges or immunities of citizens of the
 United States; nor shall any State deprive any person of life, liberty, or property, without
 due process of law; nor deny to any person within its jurisdiction the equal protection of
 the laws.



 Oregon Constitution, Article IV, Section 9

Legislators free from arrest and not subject to civil process in certain cases; words
uttered in debate.

Senators and Representatives in all cases, except for treason, felony, or breaches of the
peace, shall be privileged from arrest during the session of the Legislative Assembly, and
in going to and returning from the same; and shall not be subject to any civil process
during the session of the Legislative Assembly, nor during the fifteen days next before
the commencement thereof: Nor shall a member for words uttered in debate in either
house, be questioned in any other place.-
U.S. Supreme Court                                           From the Desk of

Bond v. Floyd, 385 U.S. 116 (1966)                           Sen Brian Boquist

Bond v. Floyd

No. 87

Argued November 10, 1966

Decided December 5, 1966

385 U.S. 116

Syllabus

Several months after the election in June 1965 to the Georgia House of
 Representatives of appellant Bond, a Negro, a civil rights organization of which he was
a staff member issued an anti-war statement against the Government's Vietnam policy
and the operation of the Selective Service laws. Bond endorsed the statement in a news
interview stating, among other things, that, as "a second class citizen," he was not
required to support the war, as a pacifist, he was opposed to all war, and he saw
nothing inconsistent with his statement and his taking the oath of office. Ho~se
members, in petitions, challenged Bond's right to be seated, charging that his
statements aided our enemies, violated the Selective Service laws, discredited the
House, and were inconsistent with the legislator's mandatory oath to support the
Constitution. Following the House clerk's refusal to seat him, Bond, manifesting
willingness to take the oath, challenged the petitions as depriving him of his First
Amendment rights and being racially motivated. At a House committee hearing, Bond
amplified his views and denied having urged draft card burning or other law violations.
Following the hearing, the committee concluded that Bond should not be-seated, and
the House thereafter refused to seat him. Bond brought this action in District Court for
injunctive relief and declaratory judgment. The District Court, holding that it had
jurisdiction to decide the constitutional issue, concluded that Bond had been accorded
procedural due process through the hearing. It also held that the House had a rational
basis for concluding that Bond's remarks exceeded criticism of national policy and that
he could not in good faith take an oath to support the State and Federal Constitutions,
and thus could not meet a qualification for membership which the House had the power
to impose. While Bond's appeal to this Court under 28 U.S.C. § 1253 from that decision
was pending, he was again elected as a Representative, in a special election. He was
rejected by the House Rules Committee

Page 385 U.S. 117

when he declined to recant, and later was elected again, in the regular 1966 primary
and general elections.
Held:

1. This Court has jurisdiction to determine whether a disqualification for the office of
state legislator under color of a proper constitutional standard violates First Amendment
rights. P. 385 U. S. 131.

2. In disqualifying Bond because of his statements, the State violated the First
Amendment made applicable to the States by the Fourteenth. Pp. 385 U.S. 131-
137.

(a) A majority of state legisl~tors is not authorized to test the sincerity with which
another duly elected legislator meets the requirement for holding office of swearing to
support the Federal and State Constitutions. P. 385 U. S. 132.

(b) The State may not apply to a legislator a First Amendment standard stricter
than that applicable to a private citizen. Pp. 385 U.S. 132-133.

(c) Bond's statements do not show an incitement to violate the Selective Service
statute's prohibition of counseling against registration for military service. Pp. 385 U.S.
133-134.

(d) Though a State may impose all oath requirement on legislators, it cannot limit
their capacity to express views on local or national policy. "[D]ebate on public
issues should be uninhibited, robust, and wide-open." New York Times v.
Sullivan, 376 U.S. 254, 376 U.S. 270. Pp. 385 U.S. 135-136.

251 F.Supp. 333, reversed.

Page 385 U. S. 118




https://supreme.justia.com/cases/federal/us/385/116/
U.S. Supreme Court
New York Times Co. v. Sullivan, 376 U.S. 254 (1964)

New York Times Co. v. Sullivan

No. 39

Argued January 6, 1964

Decided March 9, 1964*

376 U.S. 254

Syllabus

Respondent, an elected official in Montgomery, Alabama, brought suit in a state court
alleging that he had been libeled by an advertisement in corporate petitioner's
newspaper, the text of which appeared over the names of the four individual petitioners
and many others. The advertisement included statements, some of which were false,
about police action allegedly directed against students who participated in a civil rights
demonstration and against a leader of the civil rights movement; respondent claimed
the statements referred to him because his duties included supervision of the police
department. The trial judge instructed the jury that such statements were "libelous per
se," legal injury being implied without proof of actual damages, and that, for the purpose
of compensatory damages, malice was presumed, so that such damages could be
awarded against petitioners if the statements were found to have been published by
them and to have related to respondent. As to punitive damages, the judge instructed
that mere negligence was not evidence of actual malice, and would not justify an award
of punitive damages; he refused to instruct that actual intent to harm or recklessness
had to be found before punitive damages could be awarded, or that a verdict for
respondent should differentiate between compensatory and punitive damages. The jury
found for respondent, and the State Supreme Court affirmed.

Held: A State cannot, under the First and Fourteenth Amendments, award damages to
a public official for defamatory falsehood relating to his official conduct unless he proves
"actual malice" -- that the statement was made with knowledge of its falsity or with
reckless disregard of whether it was true or false. Pp. 376 U.S. 265-292.

(a) Application by state courts of a rule of law, whether statutory or not, to award a
judgment in a civil action, is "state action" under the Fourteenth Amendment. P. 376 U.
S. 265.

(b) Expression does not lose constitutional protection to which it would otherwise be
entitled because it appears in the form of a paid advertisement. Pp. 376 U. S. 265-266.
Page 376 U.S. 255

(c) Factual error, content defamatory of official reputation, or both, are insufficient to
warrant an award of damages for false statements unless "actual malice" -- knowledge
that statements are false or in reckless disregard of the truth -- is alleged and proved.
Pp. 376 U. S. 279-283.

(d).State court judgment entered upon a general verdict which does not differentiate
between punitive damages, as to which, under state law, actual malice must be proved,
and general damages, as to which it is "presumed," precludes any determination as to
the basis of the verdict, and requires reversal, where presumption of malice is
inconsistent with federal constitutional requirements; P. 376 U.S. 284.

(e) The evidence was constitutionally insufficient to support the judgment for
respondent, since it failed to support a finding that the statements were made with
actual malice or that they related to respondent. Pp.376 U.S. 285-292.

273 Ala. 656, 144 So.2d 25, reversed and remanded.

Page 376 U.S. 256
